Filed 2/17/21 P. v. Paschal CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE


 THE PEOPLE,                                                      B301482

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. KA012592)
           v.

 BENJAMIN PASCHAL,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Rogelio G. Delgado, Judge. Reversed and
remanded with directions.
         Jonathan E. Demson, under appointment by the Court of
Appeal for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles S. Lee and Ryan M. Smith, Deputy
Attorneys General, for Plaintiff and Respondent.
                              __________________________
      Defendant Benjamin Paschal’s petition for resentencing
under Penal Code section 1170.95 was summarily denied.1 As
defendant was not ineligible for relief as a matter of law, we
reverse.
       FACTUAL AND PROCEDURAL BACKGROUND
1.    The Underlying Crime, Conviction and Appeal
      Defendant was convicted of the provocative act murder of
Charles Thomas, his accomplice in an attempted robbery, who
was killed by the robbery victim.
      Defendant and Thomas had agreed to rob Christopher
Butler, a marijuana dealer. Butler lived with his four-year-old
son. On the day of the planned robbery, Butler had a friend,
Stephen Guzman, to his apartment for dinner. After dinner,
when Butler opened the door to let Guzman out, defendant and
Thomas knocked on the door asking to buy marijuana. Butler
said he did not have any and attempted to close the door.
Defendant pulled a gun and told Butler it was a robbery.
      Defendant ordered Butler and Guzman to get on the floor.
The robbers began to beat and kick Butler and defendant
threatened to shoot them. Butler told defendant not to shoot and
said he would give them anything they wanted. Butler told them
that his son was in the bedroom. At this point, the four-year-old
boy ran crying into the living room where the four men were
located. Defendant threatened to shoot the little boy if Butler did
not get him to keep quiet. Defendant turned the lights off.
Guzman grabbed the screaming boy and covered him with his
body.

1     Unless otherwise indicated, all undesignated statutory
references are to the Penal Code.




                                 2
      Defendant told Thomas to tape Guzman and Butler with
duct tape. Thomas attempted to tape Butler’s hands but was
unable to do so. Defendant then said that he would tape up the
two men. He told Thomas to shoot Butler if Butler so much as
moved. As defendant was handing the gun to Thomas, Butler
lunged at the two men in an effort to protect his son and friend.
Defendant fired the gun; the shot hit the wall. In the ensuing
struggle, defendant dropped the gun and Guzman recovered it.
Guzman, fearing for his life, shot defendant and Thomas.
Thomas died from his wounds; defendant survived.
      Defendant was charged by information with the murder of
Thomas (§ 187), the attempted robbery of Butler and Guzman
(§§ 664/211), burglary (§ 459), and conspiracy to commit robbery
(§ 182, subd. (1)).2 Defendant was convicted as charged. He was
sentenced to 25 years to life for the murder, with a consecutive 4-
year term for conspiracy.
      On appeal, defendant’s conviction was affirmed. (People v.
Paschal (Nov. 9, 1993, B071087) [nonpub. opn.].) Defendant had
argued, among other things, that there was insufficient evidence
of murder. A prior panel of this appellate court specifically held
the evidence established “that Thomas was killed by Guzman in
response to defendant’s provocative acts.”
2.    Defendant’s Section 1170.95 Petition
      On March 13, 2019, defendant filed a form petition for
resentencing under section 1170.95, which allows defendants
convicted of murder under the felony-murder rule or natural and


2     A codefendant, Anthony Moore, was also charged. Moore
did not go to the apartment with defendant and Thomas, but had
been involved before and after the incident at the Butler
apartment.



                                 3
probable consequences doctrine to seek resentencing under
certain circumstances. The petition was filed by private counsel;
and defendant did not check the box requesting appointment of
counsel.3
       At the district attorney’s request, the hearing on
defendant’s petition was continued to August 21, 2019. On that
date, the district attorney filed a response to the petition. The
opposition argued that section 1170.95 was unconstitutional and,
in any event, did not apply to provocative act murder. The
district attorney’s response attached as exhibits (1) the Court of
Appeal opinion affirming defendant’s conviction and (2) the
entirety of the jury instructions given at defendant’s trial.
       The jury instructions show that defendant’s jury was
instructed on provocative act murder in the language of CALJIC
No. 8.12.4 However, the jury was also instructed on the doctrine

3     Defendant had counsel at the hearing, and does not argue
otherwise on appeal. Accordingly we need not address the
Attorney General’s argument that any failure to appoint counsel
was harmless error.

4      The instruction, as given, was as follows: “Every person
who unlawfully kills a human being with malice aforethought is
guilty of the crime of murder in violation of Section 187 of the
Penal Code. [¶] A homicide committed during the commission of
a crime by a person who is not a perpetrator of such crime, in a
reasonable response to an intentional provocative act by a
perpetrator of the crime, is considered in law to be an unlawful
killing by the perpetrators of the crime. Malice is implied when
the provocative act was deliberately performed with knowledge of
the danger to and with conscious disregard for human life. [¶]
‘Aforethought’ does not imply deliberation or the lapse of
considerable time. It only means that the required mental state




                                4
of natural and probable consequences, in the language of CALJIC
No. 3.02.5



must precede rather than follow the provocative act. [¶] In order
to prove such crime, each of the following elements must be
proved: [¶] 1. The crime of burglary or attempted robbery was
committed; [¶] 2. During the commission of such crime, a person
committing the crime also intentionally committed a provocative
act; [¶] 3. The provocative act was deliberately performed with
knowledge of the danger to and with conscious disregard for
human life; and [¶] 4. Such act was sufficiently provocative that
the victim of the burglary or attempted robbery in a reasonable
response thereto killed a perpetrator of such crime[.] [¶] Murder
which occurs during the commission or attempt to commit the
crime of robbery or burglary when there was in the mind of the
perpetrators of such crime, the specific intent to commit burglary
or robbery, is murder in the first degree. [¶] Murder which is not
of the first degree is murder of the second degree. [¶] If you are
convinced beyond a reasonable doubt that the crime of murder
has been committed by a defendant, but you have a reasonable
doubt whether such murder was of the first or of the second
degree, you must give defendant the benefit of the doubt and
return a verdict fixing the murder as of the second degree.”

5     The instruction, as given, was as follows: “One who aids
and abets is not only guilty of the particular crime aided and
abetted but is also liable for the natural and probable
consequences of the commission of such crime. [¶] In order to
find the defendant guilty of the crime of murder, as charged in
Count[] 1, you must be satisfied beyond a reasonable doubt that
the crime of attempted robbery [and] burglary was committed,
and if so, that the defendant is guilty of attempted robbery and
burglary as an aider and abettor, and that the crime of murder
charged in Count[] 1 was a natural and probable consequence of
the commission of the crime of attempted robbery and burglary.”



                                5
       A hearing was held on defendant’s petition. Defense
counsel argued that section 1170.95 was, in fact, constitutional,
and the trial court agreed. However, as the district attorney’s
opposition had been filed on the day of the hearing, and neither
the court nor defense counsel had had an opportunity to review it,
the court continued the hearing to September 10, 2019 for a
determination of defendant’s eligibility for relief under the
statute.
       Defense counsel filed no reply prior to the continued
hearing. However, counsel orally argued that defendant was
eligible for relief because he had been “engaged in a low-level
robbery,” “was not the trigger person,” and lacked the intent to
kill.
       The trial court denied defendant’s petition, on the basis
that he had been convicted of a provocative act murder, and that
provocative act murder is outside the realm of section 1170.95, as
it relies on neither the felony-murder theory nor the natural and
probable consequences doctrine. Defendant filed a timely notice
of appeal.
                            DISCUSSION
       On appeal, defendant argues that the court erred in
concluding that section 1170.95 does not apply to provocative act
murder. Defendant takes the position that the doctrine of
provocative act murder “is merely one version of either the
natural and probable consequences doctrine or the felony murder
rule, both of which are explicitly covered by the new law.”
       We agree that the summary denial of defendant’s petition
was erroneous, but for a more straightforward reason – the
prosecution has not established as a matter of law that




                                6
defendant’s jury did not rely on the natural and probable
consequences doctrine.6
1.     Applicable Procedures
       Senate Bill No. 1437 (SB 1437) invalidated the natural and
probable consequences doctrine as it relates to murder, and
narrowed liability for felony murder. (People v. Verdugo (2020)
44 Cal.App.5th 320, 323 (Verdugo) review granted Mar. 18, 2020,
S260493.) It also enacted section 1170.95, providing a means by
which a defendant convicted of murder under prior authority
could seek resentencing under the new version of the law.
       The appellate courts are not in complete agreement on the
procedure trial courts must follow on a petition for resentencing
under section 1170.95. (Compare, e.g., Verdugo, supra,
44 Cal.App.5th 320, with People v. Cooper (2020) 54 Cal.App.5th
106, petn. for review filed Oct. 2, 2020.) Our Supreme Court has
granted review in Verdugo, among other cases. (E.g., People v.
Lewis (2020) 43 Cal.App.5th 1128, review granted Mar. 18, 2020,
S260598.) Until our Supreme Court resolves the issue, this
Division has agreed with the procedure set forth in Verdugo.
(People v. Torres (2020) 46 Cal.App.5th 1168, 1177 (Torres)
review granted June 24, 2020, S296179.) We continue to do so
today.
       Once a section 1170.95 petition is filed, there follows a
multi-step process by which the court first determines whether
the petition is facially complete, and, if so, whether the petitioner
has made a prima facie showing that he falls within the
provisions of statutory eligibility. (Torres, supra, 46 Cal.App.5th
at p. 1177.)

6      We sought and received letter briefing from the parties on
this issue.



                                  7
       Among the materials which the court can review at this
stage are the prior appellate opinion (People v. Lee (2020)
49 Cal.App.5th 254, 263, review granted July 15, 2020, S262459;
People v. Lewis, supra, 43 Cal.App.5th at p. 1136, fn. 7) and the
jury instructions given in the defendant’s trial. (People v.
Edwards (2020) 48 Cal.App.5th 666, 674, review granted July 8,
2020, S262481.) If the court determines the petitioner is
ineligible for relief as a matter of law, the petition is denied at
this first stage; if not, the court proceeds to the next step.
(Torres, supra, 46 Cal.App.5th at pp. 1177-1178.)
       At the first stage, the court’s inquiry is only whether the
defendant is ineligible for relief under section 1170.95 as a
matter of law. (Verdugo, supra, 44 Cal.App.5th at p. 329.) If, for
example, the court’s review of the record of conviction necessarily
establishes the defendant was convicted on a ground that
remains valid after SB 1437’s amendment of murder law, the
petition may be denied at this stage. (Id. at pp. 329-330.) But if
the court “cannot rule out the possibility that the jury relied on” a
theory invalidated by SB 1437, there is no prima facie
ineligibility. (People v. Offley (2020) 48 Cal.App.5th 588, 599.)
2.     Defendant is Entitled to Relief
       The provocative act murder doctrine has a physical element
and a mental one. The physical element is satisfied when the
defendant commits an act, the natural and probable consequence
of which is the use of deadly force by a third party. (People v.
Mejia (2012) 211 Cal.App.4th 586, 603.) “With respect to the
mental element of provocative act murder, a defendant cannot be
vicariously liable; he must personally possess the requisite
mental state of malice aforethought when he either causes the
death through his provocative act or aids and abets in the




                                 8
underlying crime the provocateur who causes the death.
[Citation.]” (Id. at pp. 603-604.)
      Because the mental state of malice required for provocative
act murder is personal to the defendant and not vicarious,
Division One of this appellate district has concluded that
provocative act murders are outside the scope of section 1170.95.
(People v Swanson (2020) 57 Cal.App.5th 604, 613-614, petn. for
review filed Dec. 24, 2020; see also People v. Johnson (2020)
57 Cal.App.5th 257, petn. for review filed Dec. 21, 2020; People v.
Lee, supra, 49 Cal.App.5th at pp. 257, 264-265.) Defendant
argues to the contrary, arguing that provocative act murder is
simply an application of the natural and probable consequences
doctrine.7
      We need not decide whether section 1170.95 applies to
provocative act murder, because, here, defendant’s jury was also
instructed on natural and probable consequences as a theory of
murder. Under the language of the instruction as given (see fn.
5, ante), it appears that the jury could have convicted defendant
of murder if it was satisfied that defendant committed attempted
robbery and burglary as an aider and abettor, and that “the crime
of murder charged in Count[] 1 was a natural and probable
consequence of the commission of the crime of attempted robbery
and burglary.” The instruction does not tell the jury that murder
under the doctrine of natural and probable consequences means
murder of someone other than an accomplice.
      The trial court following a hearing may ultimately conclude
that the jury found that instruction inapplicable or that the
giving of the instruction was harmless error for other reasons.

7     Defendant’s opening brief on appeal predated the appellate
opinions in Swanson, Johnson and Lee.



                                9
(Cf. People v. Mejia, supra, 211 Cal.App.4th at pp. 627-628
[holding it was error, albeit harmless, to instruct on natural and
probable consequences in a provocative act murder case].) But
we cannot, at this stage, conclude as a matter of law that the jury
did not in fact convict defendant on a theory of natural and
probable consequences.
                           DISPOSITION
      The order denying defendant’s section 1170.95 petition is
reversed and the matter remanded with directions for the trial
court to issue an order to show cause and hold a hearing on
whether defendant’s murder conviction should be vacated.




                                          RUBIN, P. J.
WE CONCUR:




            MOOR, J.




            KIM, J.




                                10